As Filed with the Securities and Exchange Commission on September 15, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 15, 2009 (September 10, 2009) MONSANTO COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 001-16167 43-1878297 State of Incorporation (Commission File Number) (IRS Employer Identification No.) 800 North Lindbergh Boulevard
